DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 10/07/2021 have been entered.  Applicant’s claim amendments have been considered and 112 rejection has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3, and 8 have been considered but are moot because the new ground of rejection necessitated by claim amendment.

Terminal Disclaimer
	The terminal disclaimer is not proper and was disapproved due to applicant use wrong form, please use the PTO/AIA /26.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Potin et al. US 6,788,442 (hereinafter Potin) in view of Banbury et al. US 4,927,234 (hereinafter Banbury) and Futterer US 20130222384.
Regarding claim 1, Potin teaches
a display device (figure 3; column 5, lines 40-42 teaches a helmet viewfinder, the imager, which is not shown, comprises a screen for example the screen of a cathode-ray tube or a liquid crystal screen. The screen may also be formed, for example, by a section of a bundle of optical fibers or a slide or the screen of a light intensifier tube. An image having any surface is displayed on the screen 20 of the imager represented by its tangent plane. The image provided by the imager may be plane, spherical or even have some other shape. The paths of the light rays from the screen 20 of the imager up to the user's eye 3) comprising,
	a first optical unit (relay optic 29);
	a second optical unit (diffractive mirror 21) including a fist diffraction element (21);
	a third optical unit (1st or 3rd lens in power group 22); and
	a fourth optical unit (mirror 1);
	the first (29) to fourth (1) optical units being provided along an optical path of image light (optical path shown in figure 3) emitted from an image light generating device (screen of imager 20; column 5, lines 59-60 teaches light rays emanating from the screen 20 of the imager), wherein	
	in the optical path (optical path shown in figure 3),
	a first intermediate image (second intermediate image 27) of the image light is formed between the first optical unit (29) and the third optical unit (1st or 3rd lens in power group 22),
	a pupil (pupillary images 24) is formed between the second optical unit (21) and the fourth optical unit (1),
	a second intermediate image (first intermediate image 25) of the image light is formed between the third optical unit (1st or 3rd lens in power group 22) and the fourth optical unit (1),
	an exit pupil (light converge on eye 3 shown in figure 3) is formed on a side of the fourth optical unit (1) opposite to the third optical unit (1st or 3rd lens in power group 22),
	an optical system (as whole 22) configured to correct a ray shape of the image light (column 5, lines 60-65 teaches affords collimation of the image finally perceived by the eye 3) is provided between the second optical unit (21) and the fourth optical unit (1),
	the first optical unit (29), the second optical unit (21), the third optical unit (1st or 3rd lens in power group 22), and the fourth optical unit (1) are disposed along one side of a curve of profile of a user (eye 3).
	when a direction away from the curve of profile of the user on the one side of the curve of profile of the user is defined as an outer side (side of the device which is the side not face the user is the outer side as shown in figure 3) and a direction toward the curve of profile of the user on the one side of the curve of profile of the user is defined as an inner side (side of the device which is the side facing the user is the outer side as shown in figure 3).
	Potin is silent regarding a fourth optical unit including a second diffraction element;
prism member.
Banbury teaches a display device (figure1) comprising, a fourth optical unit (reflective collimator 5) including a second diffraction element (diffractive combiner 4; column 2, lines 50-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Potin to use a fourth optical unit including a second diffraction element as taught by Banbury, for the purpose of having an efficient photometric performance a dual or triple-waveband collimator and combiner (column 3, lines 48-52).
	Potin in view of Banbury is silent regarding an optical system includes a prism wherein the prism member is provided on a light incident surface side of the first diffraction element, and the prism member is thicker on the inner side than on the outer side.
	Futterer teaches a display device (figure 16) comprising an optical system includes a prism (410) wherein the prism member (410) is provided on a light incident surface side of the first diffraction element (lens 510, 520), and the prism member (410) is thicker on the inner side (top of prism) than on the outer side (bottom of prism; paragraphs [0243] and [0245] teaches prisms and lenses can be provided in the form of diffractive optical elements).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Potin in view of Banbury, to use an optical system includes a prism wherein the prism member is provided on a light incident surface side of the first diffraction element, and the prism member is thicker on the inner side than on the outer side as taught by Futterer, for the purpose of providing multiple imaging of the SLM so as to achieve improved image quality (paragraph [0243]).
Regarding claim 2, Potin teaches 
	a display device (figure 3; column 5, lines 40-42 teaches a helmet viewfinder, the imager, which is not shown, comprises a screen for example the screen of a cathode-ray tube or a liquid crystal screen. The screen may also be formed, for example, by a section of a bundle of optical fibers or a slide or the screen of a light intensifier tube. An image having any surface is displayed on the screen 20 of the imager represented by its tangent plane. The image provided by the imager may be plane, spherical or even have some other shape. The paths of the light rays from the screen 20 of the imager up to the user's eye 3) comprising,
	a first optical unit (relay optic 29) including a plurality of lenses (shown in figure 3, 29 contains plurality of lenses);
	a second optical unit (diffractive mirror 21) including a first diffraction element (21);
	a third optical unit (1st or 3rd lens in power group 22); and
	a fourth optical unit (mirror 1);
	the first (29) to fourth optical units (1) being provided along an optical path of image light (optical path shown in figure 3) emitted from an image light generating device (screen of imager 20; column 5, lines 59-60 teaches light rays emanating from the screen 20 of the imager), wherein
	in the optical path (optical path shown in figure 3), a first intermediate image (second intermediate image 27), a first intermediate image (second intermediate image 27) of the image light is formed between the third optical unit (1st or 3rd lens in power group 22), and a first lens (29) positioned closest to the image light generating device (screen of imager 20; column 5, lines 59-60 teaches light rays emanating from the screen 20 of the imager) among the plurality of lenses in the first optical unit (29),
	a pupil (pupillary images 24) is formed between the second optical unit (21) and the fourth optical unit (1),
	a second intermediate image (first intermediate image 25) of the image light is formed between the third optical unit (1st or 3rd lens in power group 22) and the fourth optical unit (1),
	an exit pupil (light converge on eye 3 shown in figure 3) is formed on a side of the fourth optical unit (1) opposite to the third optical unit (1st or 3rd lens in power group 22),
	an optical system (as whole 22) configured to correct a ray shape of the image light (column 5, lines 60-65 teaches affords collimation of the image finally perceived by the eye 3) is provided between the second optical unit (21) and the fourth optical unit (1),
	the first optical unit (29), the second optical unit (21), the third optical unit (1st or 3rd lens in power group 22), and the fourth optical unit (1) are disposed along one side of a curve of profile of a user (eye 3),
	when a direction away from the curve of profile of a user on the one side of the curve of profile of the user is defined as an outer side (side of the device which is the side not face the user is the outer side as shown in figure 3) and a direction toward the curve of profile of the user on the one side of the curve of profile of the user is defined as an inner side (side of the device which is the side facing the user is the outer side as shown in figure 3).
	Potin is silent regarding a fourth optical unit including a second diffraction element.
	Banbury teaches a display device (figure 1) comprising, a fourth optical unit (reflective collimator 5) including a second diffraction element (diffractive combiner 4; column 3, lines 50-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Potin to use a fourth optical unit including a second diffraction element as taught by Banbury, for the purpose of having an efficient photometric performance a dual or triple-waveband collimator and combiner (column 3, lines 48-52).
	Potin in view of Banbury is silent regarding an optical system includes a prism member wherein the prism is provide on a light incident surface side of the first diffraction element, and the prism member is thicker on the inner side than on the outer side.
	Futterer teaches a display device (figure 16) comprising an optical system includes a prism (410) wherein the prism member (410) is provided on a light incident surface side of the first diffraction element (lens 510, 520), and the prism member (410) is thicker on the inner side (top of prism) than on the outer side (bottom of prism; paragraphs [0243] and [0245] teaches prisms and lenses can be provided in the form of diffractive optical elements).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Potin in view of Banbury, to use an optical system includes a prism wherein the prism member is provided on a light incident surface side of the first diffraction element, and the prism member is thicker on the inner side than on the outer side as taught by Futterer, for the purpose of providing multiple imaging of the SLM so as to achieve improved image quality (paragraph [0243]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Potin et al. US 6,788,442 (hereinafter Potin) in view of Banbury et al. US 4,927,234 (hereinafter Banbury) and Futterer US 20130222384 as applied to claim 1 above, and further in view of  Bignolles US 7,863,592.
Regarding claim 3, Potin in view of Banbury and Futterer teaches the invention as set forth above but is silent regarding the first intermediate image is formed in the first optical unit.	Bignolles teaches the display device (figure 4), wherein the first intermediate image (50) is formed in the first optical unit (entire figure 4; column 5, lines 13-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Potin in view of Banbury and Futterer, to use the first intermediate image is formed in the first optical unit as taught by Bignolles, for the purpose of forming a source image (column 5, lines 12-36).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Potin et al. US 6,788,442 (hereinafter Potin) in view of Banbury et al. US 4,927,234 (hereinafter Banbury) and Futterer US 20130222384 as applied to claim 1 above, and further in view of Hua et al. US 20200393677 (hereinafter Hua).	Regarding claim 8, Potin in view of Banbury and Futterer teaches the invention as set forth above but is silent regarding the prism member includes a surface having a curvature.
Hua teaches the display device (figure 7B), wherein the prism member (900) includes a surface having a curvature (surfaces S20, S22 are curved; paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Potin in view of Banbury and Futterer, to use the prism member includes a surface having a curvature as taught by Hua, for the purpose of building an immersive HMD system which has an optical see-through capability (paragraph [0046]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 10,935,807 in view of Potin et al. US 6,788,442 (hereinafter Potin) and Futterer US 20130222384.
In regards to claim 1 of the application, claim 12 of US 10,935,807 teaches 
a display device comprising (claim 12): 
a first optical unit (claim 12); 
a second optical unit including a first diffraction element (claim 12); 
a third optical unit (claim 12); and 
a fourth optical unit including a second diffraction element (claim 12),
the first to fourth optical units being provided along an optical path of image light emitted from an image light generating device (claim 12), wherein 
in the optical path, 
a first intermediate image of the image light is formed between the first optical unit and the third optical unit (claim 12), 
a pupil is formed between the second optical unit and the fourth optical unit (claim 12), 
a second intermediate image of the image light is formed between the third optical unit and the fourth optical unit (claim 12), 
an exit pupil is formed on a side of the fourth optical unit opposite to the third optical unit (claim 12).
Claim 12 of US 10,935,807 is silent regarding a prism member configured to correct a ray shape of the image light is provided between the second optical unit and the fourth optical unit,
	the first optical unit, the second optical unit, the third optical unit, and the fourth optical unit are disposed along one side of a curve of profile of a user,
	when a direction away from the curve of profile of the user on the one side of the curve of profile of the user is defined as an outer side and a direction toward the curve of profile of the user on the one side of the curve of profile of the user is defined as an inner side.
Potin teaches a display device comprising, a correction optical system (as whole 22) configured to correct a ray shape of the image light (column 5, lines 60-65 teaches affords collimation of the image finally perceived by the eye 3) is provided between the second optical unit (21) and the fourth optical unit (1),
	the first optical unit (29), the second optical unit (21), the third optical unit (1st or 3rd lens in power group 22), and the fourth optical unit (1) are disposed along one side of a curve of profile of a user (eye 3).
	when a direction away from the curve of profile of the user on the one side of the curve of profile of the user is defined as an outer side (side of the device which is the side not face the user is the outer side as shown in figure 3) and a direction toward the curve of profile of the user on the one side of the curve of profile of the user is defined as an inner side (side of the device which is the side facing the user is the outer side as shown in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as set forth in claim 1 to include a correction optical system configured to correct a ray shape of the image light is provided between the second optical unit  and the fourth optical unit, the first optical unit, the second optical unit, the third optical unit, and the fourth optical unit are disposed along one side of a curve of profile of a user, when a direction away from the curve of profile of the user on the one side of the curve of profile of the user is defined as an outer side and a direction toward the curve of profile of the user on the one side of the curve of profile of the user is defined as an inner side of claim 12 of US 10,935,807 for the purpose of correcting astigmatism (column 9, lines 4-10) as taught by Potin.
US 10,935,807 in view of Potin is silent regarding a optical system includes an prism wherein the prism member is provided on a light incident surface side of the first diffraction element, and the prism member is thicker on the inner side than on the outer side.
	Futterer teaches a display device (figure 16) comprising an optical system includes a prism (410) wherein the prism member (410) is provided on a light incident surface side of the first diffraction element (lens 510, 520), and the prism member (410) is thicker on the inner side (top of prism) than on the outer side (bottom of prism; paragraphs [0243] and [0245] teaches prisms and lenses can be provided in the form of diffractive optical elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as set forth in claim 1 to include an optical system includes a prism wherein the prism member is provided on a light incident surface side of the first diffraction element, and the prism member is thicker on the inner side than on the outer side of US 10,935,807 in view of Potin for the purpose of providing multiple imaging of the SLM so as to achieve improved image quality (paragraph [0243]) as taught by Futterer.
In regards to claim 3, Claim 13 of US 10,935,807 further teaches the first intermediate image is formed in the first optical unit.
In regards to claim 2 of the application, claim 12 of US 10,935,807 teaches 
a display device comprising (claim 12): 
a first optical unit including a plurality of lenses (claim 12); 
a second optical unit including a first diffraction element (claim 12); 
a third optical unit (claim 12); and 
a fourth optical unit including a second diffraction (claim 12);
the first to fourth optical units being provided along an optical path of image light emitted from an image light generating device (claim 12), wherein 
in the optical path, a first intermediate image of the image light is formed between the third optical unit and first optical unit(claim 12), and 
a pupil is formed between the second optical unit and the fourth optical unit (claim 12), 
a second intermediate image of the image light is formed between the third optical unit and the fourth optical unit (claim 12), 
an exit pupil is formed on a side of the fourth optical unit opposite to the third optical unit (claim 12).
Claim 12 of US 10,935,807 is silent regarding a first lens positioned closest to the image light generating device among the plurality of lenses in the first optical unit,
and a prism member configured to correct a ray shape of the image light is provided between the second optical unit and the fourth optical unit,
the first optical unit, the second optical unit, the third optical unit, and the fourth optical unit are disposed along one side of a curve of profile of a user,
	when a direction away from the curve of profile of a user on the one side of the curve of profile of the user is defined as an outer side and a direction toward the curve of profile of the user on the one side of the curve of profile of the user is defined as an inner side.
Potin teaches a display device comprising,  a first lens (29) positioned closest to the image light generating device (screen of imager 20; column 5, lines 59-60 teaches light rays emanating from the screen 20 of the imager) among the plurality of lenses in the first optical unit (29),
an optical system (as whole 22) configured to correct a ray shape of the image light (column 5, lines 60-65 teaches affords collimation of the image finally perceived by the eye 3) is provided between the second optical unit (21) and the fourth optical unit (1),
the first optical unit (29), the second optical unit (21), the third optical unit (1st or 3rd lens in power group 22), and the fourth optical unit (1) are disposed along one side of a curve of profile of a user (eye 3),
	when a direction away from the curve of profile of a user on the one side of the curve of profile of the user is defined as an outer side (side of the device which is the side not face the user is the outer side as shown in figure 3) and a direction toward the curve of profile of the user on the one side of the curve of profile of the user is defined as an inner side (side of the device which is the side facing the user is the outer side as shown in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as set forth in claim 2 to include a first lens positioned closest to the image light generating device among the plurality of lenses in the first optical unit, a correction optical system configured to correct a ray shape of the image light is provided between the second optical unit  and the fourth optical unit, the first optical unit, the second optical unit, the third optical unit, and the fourth optical unit are disposed along one side of a curve of profile of a user, when a direction away from the curve of profile of a user on the one side of the curve of profile of the user is defined as an outer side and a direction toward the curve of profile of the user on the one side of the curve of profile of the user is defined as an inner side of claim 12 of US 10,935,807 for the purpose of correcting astigmatism (column 9, lines 4-10) as taught by Potin.
US 10,935,807 in view of Potin is silent regarding an optical system includes a prism member wherein the prism is provide on a light incident surface side of the first diffraction element, and the prism member is thicker on the inner side than on the outer side.
	Futterer teaches a display device (figure 16) comprising an optical system includes a prism (410) wherein the prism member (410) is provided on a light incident surface side of the first diffraction element (lens 510, 520), and the prism member (410) is thicker on the inner side (top of prism) than on the outer side (bottom of prism; paragraphs [0243] and [0245] teaches prisms and lenses can be provided in the form of diffractive optical elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as set forth in claim 2 to include an optical system includes a prism member wherein the prism is provide on a light incident surface side of the first diffraction element, and the prism member is thicker on the inner side than on the outer side of US 10,935,807 in view of Potin for the purpose of providing multiple imaging of the SLM so as to achieve improved image quality (paragraph [0243]) as taught by Futterer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872